Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-11 are pending in this office action.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 16, 2019, and March 2, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 4 recites the limitation "the certification request" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nadalin et al. (U.S. Patent Pub. No. 2006/0004662) in view of Liang et al. (When HTTPS Meets CDN: A Case of Authentication in Delegated Service, 2014, provided by applicant on IDS).

Regarding claims 1 and 10, Nadalin et al. teaches a method for requesting proof of delegation for delivery of a content to a client terminal through an encrypted connection, the content being referenced on a content server, to which the client terminal has sent a query to obtain the content, the content server having delegated the delivery of said content to a primary delivery server, the method being implemented by a secondary delivery server, to which the primary delivery server has delegated the delivery of said content, and comprising the following acts: receiving a request in respect of establishment of the encrypted connection, originating from the client terminal, comprising an identifier of the content server (fig. 7, ref. num 702/704), sending a request for proof of delegation of delivery, destined for the content server (fig. 7, ref. num 706 and paragraph 0096), sending a response in respect 
Nadalin et al. does not teach receiving a message originating from the content server, comprising an encryption key.
Liang et al. teaches receiving a message originating from the content server, comprising an encryption key (fig. 7, TLSA alice.com (alice’s and Carol’s CERTs)).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine receiving a message originating from the content server, comprising an encryption key, as taught by Liang et al., with the method of Nadalin et al.  It would have been obvious for such modifications because the server needs to respond to the client in order to establish a secure connection so both parties use the proper encryption key to secure their data, i.e. SSL or TLS.

Regarding claim 2, Nadalin et al. as modified by Liang et al. teaches further comprising: obtaining the content from the content server, and delivering the content to the client terminal through the encrypted connection (see page 67, INTRODUCTION, second paragraph of Liang et al.).

Regarding claim 3, Nadalin et al. as modified by Liang et al. teaches comprising the following acts, prior to the act of receiving the message comprising the encryption key: receiving at least one instruction relating to a capability to deliver the content, originating from the content server, executing the instruction (see page 69, OCSP, last paragraph of Liang et al.).

claim 4, Nadalin et al. as modified by Liang et al. teaches where the certification request comprises an item of information relating to the delivery capabilities of the secondary delivery server (see page 69, OCSP, last paragraph of Liang et al.).

Regarding claims 5 and 11, Nadalin et al. teaches a method of delegation for the delivery of a content to a client terminal through an encrypted connection, the content being referenced on a content server to which the client terminal has sent a query to obtain the content, the content server having delegated the delivery of said content to a primary delivery server, the primary delivery server having delegated the delivery of said content to a secondary delivery server, the method being implemented by the content server, and comprising the following acts: receiving a request for proof of delegation, originating from the secondary delivery server (fig. 7B, ref. num 722), and as a function of a result of the analysis, sending a response comprising an encryption key associated with the content server (fig. 7B, ref. num 736).
Nadalin et al. does not teach specifically teach analyzing the request, but rather verifying the integrity (fig. 7B, ref. num 724).
Liang et al. teaches analyzing the request (page 69, OCSP, last paragraph).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine analyzing the request, as taught by Liang et al., with the method of Nadalin et al.  It would have been obvious for such modifications because analyzing the request before processing the request allows the server to determine if the request should be processed, or possible handed off to a different server, or even rejected.

Regarding claim 6, Nadalin et al. as modified by Liang et al. teaches where the analyzing comprises: sending at least one instruction relating to a capability to deliver the content, destined for 

Regarding claim 7, Nadalin et al. teaches where the response is not sent if the execution of the instruction is not verified after expiry of a duration determined by the content server (paragraph 0064).

Regarding claim 8, Nadalin et al. as modified by Liang et al. teaches where the response is sent with a false key if the execution of the instruction is not verified after expiry of a duration determined by the content server, or if the secondary delivery server is not authenticated by a certifying authority (see page 78, SECURITY, second paragraph of Liang et al.).

Regarding claim 9, Nadalin et al. teaches where the request for proof of delegation is a message of a Certificate Signing Request type (paragraph 0060).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433